MAUGHAN, Justice
(dissenting).
For the following reasons, I dissent.
The main opinion concludes:
J.C.P. clearly violated the statute by his forceful act of obstruction designed to prevent or delay the apprehension of his brother, Scott Payne, for the commission of a crime.
Such a result can be reached by speculation, only. This is so for the reason there is no evidence in the record showing Scott Payne to have committed, or to be committing crime. The matter is a simple failure of proof.
On December 31,1976, Officer Willis Pid-cock, a patrolman for Ogden City, was in *688uniform and on duty. He observed Ogden City Officer Bowcutt discussing an impound, with one Scott Payne. He then saw Officer Bowcutt reach out toward Payne, and at the same time he called to Officer Pidcock for assistance. Officer Pidcock went to Bowcutt’s aid, and while attempting to help subdue Payne, Pidcock’s arm was grasped by the appellant, causing Pid-cock to lose his hold on Payne. Both persons were subdued and Pidcock placed appellant under arrest.
Appellant was charged with obstructing justice.
Pertinent provisions of 76-8-306 are:
A person is guilty of an offense if, with intent to hinder, prevent or delay the discovery, apprehension, prosecution, conviction, or punishment of another for the commission of a crime, he:
⅜ * Sfc * ⅜ *
(f) Obstructs by force, intimidation, or deception, anyone from performing an act which might aid in the discovery, apprehension, prosecution or conviction of such person.
There is no evidence in the record showing Officer Bowcutt to be discovering, apprehending, effecting the prosecution, conviction, or punishment of another for the commission of a crime. There is no evidence showing why Officer Bowcutt and Payne were scuffling. Officer Bowcutt did not testify, and Officer Pidcock (who did testify) did not know why Officer Bowcutt and Payne were scuffling, or the reason for what appeared to be active disagreement.
For one to be convicted under the provisions of the statute cited above, which are pertinent here; a defendant must have the intent to hinder, prevent, or delay the discovery, apprehension, prosecution, conviction, or punishment of another for the commission of a crime. Furthermore, the defendant also must obstruct by force, intimidation, or deception anyone from performing an act which might aid in the discovery, apprehension, prosecution, or conviction of such person.
Here, there is no evidence Officer Bow-cutt or Officer Pidcock were doing anything to Payne for the commission of a crime. Payne managed to hit Officer Bowcutt; and Officer Pidcock, when he arrived. The court found the crime to be assault on Officer Bowcutt. From the record before us, such a result could only come from speculation.
WILKINS, J., concurs in the dissenting opinion of MAUGHAN, J.